DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s Amendment filed on 11/17/2021. Claims 1-32 are pending in the office action.
Claims 1-2, 7, 14-15, 18, and 21 have been amended.
Claims 27-32 are newly added.

Response to Arguments
Applicant’s arguments, see page 9, filed 11/17/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ciocia et al., (U.S. Pub. 2020/0164704).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al., (U.S Pub. 20020033638) in view of Ciocia et al., (U.S. Pub. 2020/0164704).
With respect to claim 1: Okada discloses a wheel end apparatus for a vehicle, the wheel end apparatus comprising: 
a wheel hub assembly configured to be mounted to a spindle (‘638, fig. 1-2, 133 and configured to be mounted to spindle/shaft 16); 
a wheel hub of the wheel hub assembly (‘638, fig. 1-2, hub bearing assembly 2A) rotatable around a central axis, the wheel hub having an interior and a wheel mounting flange (‘638, fig. 1-2, wheal hub 2a of the hub bearing assembly 1A); 
wherein the coil of wire and the at least one magnet are in the interior of the wheel hub and intermediate the inboard and outboard bearings along the axis of rotation (‘638, fig. 1,  fig. 23-29, fig. 34, coil 17 and magnet 18 inside the hub 133 and also see fig. 42 coil 161-162), 
wherein one of the coil of wire and the at least one magnet is associated with the spacer (‘638, fig. 1,  fig. 23-29, fig. 34, magnetic 18), 
wherein the other of the coil of wire and the at least one magnet is associated with the wheel hub and is rotatable with the wheel hub (‘638, fig. 1,  fig. 23-29, fig. 34, coil 17),
a coil of wire and at least one magnet of the wheel hub assembly configured to move relative to one another with rotation of the wheel hub around the spindle (‘638, fig. 1, magnet 18 and coil 17 spindle/shaft 16 and also see fig. 42, coils); 
a wheel end device operably coupled to the coil of wire to receive electrical power generated by relative movement of the coil of wire and the at least one magnet (‘638, fig. 1, fig. 36, sensor combination coil 17, electric generator 4, and transmit mean 5A and also see fig. 23-29, connector assembly 70 includes a plug-in socket 71 and a plug 72, see par. 190-197); and 
communication circuitry operably coupled to the wheel end device and configured to wirelessly communicate wheel end device information with a wheel end monitoring device (‘638, fig. 34 and fig. 36, wireless communication 5, via transmit means 5A, also see fig. 23-29, par. 191-197, and receive mean 5B and sensor output to control circuit 136, par. 211).
However, the coil of wire and the at least one magnet are in the interior of the wheel hub are installed between fitting flanges 1a and 2a as one-pieces structure required press fit (i.e., force). Thus, when disassemble fitting flanges 1a and 2a may damage the coil and magnet.
Okada does not teach: 
an inboard bearing and an outboard bearing of the wheel hub assembly to rotatably support the wheel hub on the spindle, the inboard and outboard bearings in the interior of the wheel hub, 
a spacer of the wheel hub assembly having a bore sized to receive the spindle, the spacer configured to separate the inboard and outboard bearing assemblies along the spindle, 
wherein the coil of wire and the at least one magnet are in the interior of the wheel hub and intermediate the inboard and outboard bearings along the axis of rotation 
Ciocia teaches 
an inboard bearing and an outboard bearing of the wheel hub assembly to rotatably support the wheel hub on the spindle, the inboard and outboard bearings in the interior of the wheel hub (‘704, fig. 3A-3C, inner bearing 230 and outer bearing 240 are rotated support the wheel hub on the spindle 210, par. 65-66, and also see fig. 14B -14C), 
a spacer of the wheel hub assembly having a bore sized to receive the spindle, the spacer configured to separate the inboard and outboard bearing assemblies along the spindle (‘704, fig. 3A-3C, spacer 220 configured to separate the inboard and outboard bearing assemblies along the spindle, par. 66 and par. 69), 
wherein the coil of wire and the at least one magnet are in the interior of the wheel hub and intermediate the inboard and outboard bearings along the axis of rotation (‘704, fig. 31-32, also see par. 26-27, par. 52, and par. 114-117).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Okada and Ciocia to modify Okada’s hub wheel bearing assembly to different configuration wheel hub assembly of CioCia to include have bearing spacer arranged within the a lubricant cavity (e.g., lubricant reservoir 310) (‘704, fig. 3C, a lubricant cavity) for easily installed without required press fit (i.e., force) and removed the input component mounted to the bearing and the output component can be statically mounted to the lubricant reservoir (‘704, par. 159-160) without damage the input component and output components during disassembly.


With respect to claim 2: Okada and Ciocia teach the wheel end apparatus of claim 1 wherein the coil of wire and the at least one magnet are inside of the wheel hub (‘638, fig. 1,  fig. 34, coil 17 and magnet 18 inside the hub 133 and also see fig. 42 coil 161-162); and 
wherein the communication circuitry includes an antenna outside of the wheel hub (‘638, fig. 34 and fig. 36, 5B, par. 211).
With respect to claim 3: Okada and Ciocia teach the wheel end apparatus of claim 1 wherein the wheel hub assembly includes the wheel end device and the communication circuitry (‘638, fig. 34 and fig. 36, sensor and communication circuit 5 with transmitter 5A and receiver 5B).
With respect to claim 4: Okada and Ciocia teach the wheel end apparatus of claim 3 wherein the wheel end device and the communication circuitry are supported by 
With respect to claim 5: Okada and Ciocia teach the wheel end apparatus of claim 1 wherein the at least one magnet includes an annular arrangement of magnets configured to be disposed about the spindle with the wheel hub assembly mounted to the spindle (‘638, fig. 1, fig. 34, magnet 18 includes an annular arrangement of magnets configured to be disposed about the spindle with the wheel hub assembly mounted to the spindle, par. 89, par. 97, par. 101).
With respect to claim 6: Okada and Ciocia teach the wheel end apparatus of claim 1 wherein the at least one magnet includes a plurality of magnets each having a north pole and a south pole (‘638, fig. 8).
With respect to claim 7: Okada and Ciocia teach the wheel end apparatus of claim 1 wherein the wheel hub is configured to rotate around the spindle about an axis of rotation (i.e., rotates with the hub) (‘638, fig. 1); and 
wherein the coil of wire has a central axis extending transverse to the axis of rotation (‘638, fig. 42-45B).
With respect to claim 8: Okada and Ciocia teach the wheel end apparatus of claim 7 wherein the at least one magnet has a primary magnetic flux direction configured to be periodically oriented along the central axis of the coil of wire during rotation of the wheel hub around the spindle (‘638, fig. 42).
With respect to claim 9: Okada and Ciocia teach the wheel end apparatus of claim 1 wherein the communication circuitry is configured to communicate the wheel 
With respect to claim 10: Okada and Ciocia teach the wheel end apparatus of claim 1 further comprising a battery operably coupled to the coil of wire and configured to be charged with electrical power generated by rotation of the coil relative to the at least one magnet (‘638, storage of the required electric power, fig.37-38B, super capacitor /battery 150); and 
wherein the battery is configured to provide electrical power to at least one of the wheel end device and the communication circuitry (‘638, par. 6, par. 18, par. 100, and also see fig. 38B).
With respect to claim 11: Okada and Ciocia teach the wheel end apparatus of claim 1 further comprising a metallic core (‘638, fig. 41-42 and fig. 46); and wherein the coil of wire is wound around the metallic core (‘638, fig. 41-42 and fig. 46).
With respect to claim 12: Okada and Ciocia teach the wheel end apparatus of claim 1 wherein the wheel end device includes a sensor (‘638, fig. 36, sensor in 17).
With respect to claim 13: Okada and Ciocia teach the wheel end apparatus of claim 1 wherein the wheel end device includes at least one of: a tire pressure sensor, an air pump, an odometer, a temperature sensor, a vibration sensor, a bearing condition monitoring sensor, a load measurement sensor, a stud tension sensor, an oil condition sensor, an oil level sensor, a spindle nut torque sensor, a speed sensor, and an anti-lock brake sensor (‘638, fig. 34, an anti-lock brake sensor, i.e., par. 89, a speed/rotation sensor).

With respect to claims 14, 15, and 23: Okada teaches a wheel end system comprising: 
a wheel hub rotatable around a central axis, the wheel hub having an annular wall extending about an interior of the wheel hub , the wheel hub having a wheel mounting flange (‘638, fig. 1-2, hub bearing assembly 2A, par. 89, par. 98-98); 
at least one bearing mounted in the wheel hub and having a bore sized to receive a spindle (‘638, fig. 1-2, hub bearing assembly 2A, bearings 3 and also see fig. 44-45B); 
a through opening in the annular wall of the wheel hub extending transverse to the central axis of the wheel hub (‘638, fig. 1-2, fig. 23, fig. 25, and fig. 45B) and opening to the cavity;
a coil of wire and at least one magnet and configured to move relative to one another with rotation of the wheel hub around the spindle (‘638, fig. 1, fig. 25, magnet 18 and coil 17 spindle/shaft 16 and also see fig. 41-43B, coils); and 
a wheel end device outside of the wheel hub interior and rotatable with the wheel hub (‘638, fig. 1-2, fig. 7, and fig. 23-25); and
an electrical connector extending in the through opening of the wheel hub inside wall and connecting the wheel end device and the coil of wire such that the wheel end device receives electrical power generated by the relative movement of the coil of wire and the at least one magnet (‘638, fig. 1, fig. 36, sensor combination coil 17, electric generator 4, and transmit mean 5A and also see par. 94, these cables are passed through a cable hole formed in a peripheral wall of the outer member 1 so as extend 
Okada does not emphasize/mention the phrases or terms “a cavity” or “a grease pocket”.
However, Okada hub bearing assembly includes a grease pocket, such as a cavity for receiving a lubricant, the cavity opening to the at least one bearing to permit the lubricant to lubricate the at least one bearing of the wheel in the hub assembly (see the Okada’s fig. 23 reproduction as below).

    PNG
    media_image1.png
    825
    807
    media_image1.png
    Greyscale


wherein moving the coil of wire and the at least one magnet relative to one another includes moving the coil of wire and the at least one magnet relative to one 
However, Ciocia teaches the bearing spacer with bore and arrange within the lubrication chamfer (i.e., cavity), between inner and outer bearing (‘704, fig. 3A-3C, spacer 220, inner bearing 230 and outer bearing 240, par. 65-66).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Okada and Ciocia to modify Okada’s hub wheel bearing assembly to different configuration wheel hub assembly of CioCia to include have bearing spacer arranged within the a lubricant cavity (e.g., lubricant reservoir 310) (‘704, fig. 3C, a lubricant cavity) for easily installed without required press fit (i.e., force) and removed the input component mounted to the bearing and the output component can be statically mounted to the lubricant reservoir (‘704, par. 159-160) without damage the input component and output components during disassembly.

With respect to claim 16: Okada and Ciocia teach the wheel end system of claim 14 further comprising an annular member having a through opening that receives the spindle (‘638, fig. 3A-8); wherein one of the coil of wire and the at least one magnet is supported by the annular member (‘638, par. 101).
With respect to claim 17: Okada and Ciocia teach the wheel end system of claim 16 wherein the at least one magnet includes a plurality of magnets (‘704, fig. 31-32); and wherein the coil of wire and the magnets are configured so that the magnets are 
With respect to claim 18: Okada and Ciocia teach the wheel end system of claim 14 wherein the wheel mounting a flange extends radially outward from the annular wall, the wheel mounting flange configured to have a wheel mounted (‘638, fig. 1-2 and also see par. 97) thereto; 
communication circuitry operably coupled to the wheel end device, the communication circuitry including an antenna operable to wirelessly communicate wheel end device information (‘638, fig. 34 and fig. 36, wireless communication 5, via transmit means 5A and receive mean 5B and sensor output to control circuit 136); and 
wherein the antenna and the coil of wire are on opposite sides of the annular wall of the wheel hub (‘638, fig. 1,  fig. 34, coil 17 and magnet 18 inside the hub 133 and also see fig. 42 coil 161-162 and fig. 34 and fig. 36, 5B outside of the hub).
With respect to claim 19: Okada and Ciocia teach the wheel end system of claim 14 wherein the at least one magnet includes a plurality of magnets in an annular arrangement (‘638, fig. 3-6B, fig. 8, par. 97); wherein the magnets each have a pair of poles and a primary magnetic flux direction in a radially inward or a radially outward direction (‘638, fig. 3B and fig. 8, par. 97); and wherein the primary magnetic flux direction for each magnet is opposite the magnetic flux direction of the adjacent magnets (‘638, fig. 8 and fig. 42).
With respect to claim 20: Okada and Ciocia teach the wheel end system of claim 14 further comprising a metallic core in the cavity (‘638, fig. 41-42; and ‘704, fig. 31); wherein the coil of wire includes a plurality of turns extending around the metallic core (‘638, fig. 41-42).
With respect to claim 21: Okada teaches a method of utilizing rotation of a wheel hub of a wheel hub assembly mounted to a spindle to operate a wheel end device (‘638, fig. 1-2), the wheel end device including a sensor configured to gather information (‘638, fig. 36, sensor 17), the method comprising: 
providing electrical power to the wheel end device and communication circuitry by moving a coil of wire and at least one magnet of the wheel hub assembly relative to one another with rotation of the wheel hub of the wheel hub assembly around the spindle (‘638, fig. 1, magnet 18 and coil 17 spindle/shaft 16 and also see fig. 42, coils fig. 36, sensor combination coil 17, electric generator 4, and transmit mean 5A); and 
wirelessly communicating, via the communication circuitry, the information with a wheel end monitoring device (‘638, fig. 34 and fig. 36, wireless communication 5, via transmit means 5A and receive mean 5B and sensor output to control circuit 136).
	Okada teaches the sensor 17 is rotation sensor for detecting the number of wheel revolution is mounted on the wheel support member 1 (‘638, fig. 36, sensor 17 and par. 211).
	Okada does not teaches the sensor to detect the information of at least one of tire pressure, temperature, stud tension, oil condition, oil level, and spindle nut torque.
	Ciocia teaches an inflation system that includes pressure sensor to monitor tire pressure (‘704, par. 134).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Okada and Ciocia to modify Okada’s rotation sensor to Ciocia’s pressure sensor to monitor tire pressure of a vehicle that provides power transfer to inflator pump or disconnect power from inflate pump based on the predetermined pressure threshold (‘704, par. 131).

With respect to claim 22: Okada and Ciocia teach the method of claim 21 wherein moving the coil of wire and the at least one magnet of the wheel hub assembly relative to one another includes moving the coil of wire and the at least one magnet relative to one another inside of the wheel hub (‘638, fig. 1, magnet 18 and coil 17 spindle/shaft 16 and also see fig. 42, coils); and wherein wirelessly communicating the wheel end device information with a wheel end monitoring device includes wirelessly communicating the wheel end device information using an antenna of the communication circuitry outside of the wheel hub (‘638, fig. 1,  fig. 34, coil 17 and magnet 18 inside the hub 133 and also see fig. 42 coil 161-162 and fig. 34 and fig. 36, 5B outside of the hub).
With respect to claim 24: Okada and Ciocia teach the method of claim 21 wherein moving the coil of wire and the at least one magnet relative to one another includes moving the coil of wire adjacent alternating poles of a plurality of magnets (‘638, fig. 8, S and N poles).
With respect to claim 25: Okada and Ciocia teach the method of claim 21 wherein the at least one magnet includes a plurality of magnets in an annular arrangement about the spindle (‘638, fig. 1, fig. 34, magnet 18 includes an annular 
wherein moving the coil of wire and the at least one magnet relative to one another includes sequentially aligning a central axis of the coil of wire with a primary magnetic flux direction of each magnet as the wheel hub rotates around the spindle (‘638, fig. 8, fig. 42).
With respect to claim 26: Okada and Ciocia teach the method of claim 21 wherein providing electrical power to the wheel end device includes conditioning the electrical power via a conditioning circuit to provide predetermined characteristics of the electrical power and providing the conditioned electrical power to the wheel end device (‘638, par. 6, par. 18, par. 100, and also see fig. 36, fig. 38B).
With respect to claim 27: Okada and Ciocia teach the wheel end apparatus of claim 1 wherein the inboard and outboard bearings each include an inner race, an outer race, and bearing elements between the inner and outer races (‘704, par. 66); and 
wherein the wheel hub assembly includes a nut configured to engage the spindle and fix the spacer and the inner races of the inboard and outboard bearing elements to the spindle (‘702, fig. 3A, spindle 210, nut 260, spacer 220, bearings 230 and 240, and par. 65-66).
With respect to claim 28: Okada and Ciocia teach the wheel end apparatus of claim 1 wherein the at least one magnet is mounted to the spacer (‘704, see fig. 31-32).
With respect to claim 29: Okada and Ciocia teach the wheel end apparatus of claim 1 further comprising a collar on the spacer, the collar connecting the at least one magnet and the spacer (‘704, par. 119).
With respect to claim 30: Okada and Ciocia teach the wheel end apparatus of claim 1 wherein the wheel end device includes a sensor in the interior of the wheel hub (‘638, fig. 49, par. 5-6).
With respect to claim 31: Okada and Ciocia teach the wheel end system of claim 14 further comprising communication circuitry operably coupled to the wheel end device and configured to wirelessly communicate wheel end device information with a wheel end monitoring device (‘638, fig. 34 and fig. 36, wireless communication 5, via transmit means 5A, also see fig. 23-29, par. 191-197, and receive mean 5B and sensor output to control circuit 136, par. 211); and wherein the communication circuitry is outside of the wheel hub interior and rotatable with the wheel hub (‘638, fig. 34 and fig. 36, 5B, par. 211).
With respect to claim 32: Okada and Ciocia teach the wheel end system of claim 14 wherein the electrical connector comprises a portion of wire, the portion of the wire and the coil made of a single length of wire (‘638, fig. 49, electric line/wire 59 and sensor portion 57, par. 06).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851